Title: Statement re Granting Pardons, 29 April 1806
From: Jefferson, Thomas
To: 


                        
                            Apr. 29. 06.
                        
                        Petition of John Adams for a pardon
                  
                  no pardon is granted in any case, but on the recommendation of the judges who sat on the trial, &
                            who best know & estimate the degree of the crime, & character & deportment of the criminal.
                        
                            Th:J.
                        
                        
                    